Citation Nr: 0705935	
Decision Date: 03/01/07    Archive Date: 03/13/07

DOCKET NO.  05-34 622	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in No. Little Rock, Arkansas


THE ISSUES

1.	Service connection for fatigue, including as due to 
undiagnosed illness.  

2.	Service connection for a gastrointestinal disorder, 
including as due to undiagnosed illness.  

3.	Service connection for headaches, including as due to 
undiagnosed illness.  

4.	Service connection for multiple muscle and joint pain, 
including as due to undiagnosed illness.  

5.	Service connection for sleep disturbance and lack of 
concentration, including as due to undiagnosed illness.  

6.	Service connection for shortness of breath, including as 
due to undiagnosed illness.  

7.	Service connection for chest pain, including as due to 
undiagnosed illness.  

8.	Service connection for hypertension, including as due to 
undiagnosed illness.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and spouse


ATTORNEY FOR THE BOARD

Christopher McEntee, Associate Counsel 


INTRODUCTION

The veteran served on active duty from December 1988 to July 
1991, including a period of service in Southwest Asia during 
the Persian Gulf War.             

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2004 RO decision dated.  
The veteran testified before the Board in September 2006.  
His case has been advanced on the docket.  38 U.S.C.A. § 7107 
(West 2002); 38 C.F.R. § 20.900 (2006).  

The Board notes that the veteran has been primarily 
contending that the claimed conditions are due to undiagnosed 
illness, except possibly for his current hypertension.  
However, the RO has adjudicated the hypertension service 
connection claim under the laws pertaining to undiagnosed 
illness claims arising from Persian Gulf War service (in 
addition to direct service connection principles).  
Therefore, to afford the fairest and most thorough 
adjudication possible, the Board will similarly not limit the 
hypertension claim to only one theory of service connection 
such as direct service incurrence; this claim will be 
adjudicated under all available theories of service 
connection, including the Persian Gulf War presumptions under 
38 U.S.C.A. 1117 (West 2002) and § 38 C.F.R. § 3.317 (2006).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the 
appellant when further action is required.


REMAND

Additional development is needed in this case.
 
A number of service medical records have been obtained by the 
RO, but there is no service separation examination for the 
veteran's July 1991 discharge from active duty.  The RO 
should contact the service department and request any 
additional service medical records including any final 
separation examination.

In addition, there is still some question remaining as to any 
unobtained non-VA medical records.  While some non-VA 
treatment records are no longer obtainable (that is, the 
records from a retired family doctor, Dr. Jack L. Pritchard), 
the veteran has also indicated that he has been treated at 
the Stuttgart Medical Center in Stuttgart, Arkansas, from 
1991 to the present.  One doctor from that medical facility 
(Dr. Kris Coker) has described the circumstances of treatment 
of the veteran by him and an associated doctor between 2000 
and 2004.  The veteran also has submitted several records 
from the medical facility from 2005.  However, in the 
interest of thoroughness, the RO should seek to obtain 
records of any and all treatment of the veteran at this 
facility from 1991 to the present, if the veteran provides 
the necessary authorization(s).

The Board notes that Dr. Coker wrote in July 2005 that two 
other providers had seen the veteran since 2002.  The veteran 
has not mentioned any treatment by any doctors other than Dr. 
Pritchard (whose records are no longer available), Drs. Coker 
and Morgan (of the Stuttgart Regional Medical Center), and VA 
doctors.  If the veteran has been treated by any other 
medical providers for his claimed conditions other than these 
doctors, he is responsible for notifying VA of any such 
additional treatment.  "If a veteran (appellant) wishes 
help, he cannot passively wait for it in those circumstances 
where he may or should have information that is essential in 
obtaining the putative evidence."  Wood v. Derwinski, 1 Vet. 
App. 190, 192 (1991); see also Olson v. Principi, 3 Vet. App. 
480, 483 (1992).

The veteran's service connection claims here are based on the 
theory of undiagnosed illness from service in Southwest Asia 
during the Persian Gulf War (i.e., under 38 U.S.C.A. § 1117 
and 38 C.F.R. § 3.317).  The service medical records that are 
presently associated with the claims folder refer to some 
symptoms, such as musculoskeletal abdominal wall pain and 
right shoulder strain.  Certain recent VA medical records 
also refer to onset of low back pain since a 1991 injury, 
which would have been in service.  As noted above, the RO 
will be making an additional request for any service medical 
records, such as the veteran's 1991 service separation 
examination, that apparently have not yet been obtained.   
Under these circumstances, VA examinations are also warranted 
on all the claims on appeal.  The examinations should address 
the nature, diagnosis, and etiology of the veteran's current 
complaints involving fatigue, gastrointestinal symptoms, 
headaches, multiple muscle and joint pain, sleep disturbance 
and lack of concentration, shortness of breath, chest pain, 
and hypertension.  Although the veteran has primarily been 
contending that these symptoms or complaints are due to 
undiagnosed illness, the examinations should also discuss 
whether any current symptoms or complaints are related to in-
service symptoms, complaints, or injuries.

Accordingly, the case is REMANDED for the following actions:

1.  Contact the service department and 
request any additional service medical 
records of the veteran.  This includes, 
but is not limited to, the final 
separation examination preceding the 
veteran's July 1991 separation from 
active service.

2.  Upon obtaining any necessary 
authorization(s) from the veteran, seek 
to obtain records of non-VA treatment 
for the veteran at the Stuttgart 
Regional Medical Center in Stuttgart, 
Arkansas, from 1991 to the present.  

3.  Schedule the veteran for any 
necessary examination(s) with respect 
to the claims for service connection 
for fatigue, gastrointestinal disorder, 
headaches, multiple muscle and joint 
pain, sleep disturbance and lack of 
concentration, shortness of breath, 
chest pain, and hypertension, to assess 
their current nature, severity, and 
etiology.  Provide the claims folder to 
the examiner.  As to each of the 
claimed conditions, the examiner should 
provide a diagnosis or indicate that 
there is no diagnosis; should describe 
observable, perceptible signs and 
symptoms; and should comment on the 
etiology of the claimed conditions, 
including any relationship to any 
similar complaints or symptoms in 
service.

4.  Then, readjudicate the claims for 
service connection for fatigue, for a 
gastrointestinal disorder, for headaches, 
for multiple muscle and joint pain, for 
sleep disturbance and lack of 
concentration, for shortness of breath, 
for chest pain, and for hypertension, 
including as due to undiagnosed illness.  
If the decision on any claim remains 
adverse to the veteran, provide him and 
his representative with a supplemental 
statement of the case and the appropriate 
opportunity for response.  Then, return 
the case to the Board for its review, as 
appropriate. 

The veteran has the right to submit additional evidence and 
argument on the matters the Board is remanding.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The RO 
should treat these claims expeditiously.  Claims that are 
remanded by the Board or by the United States Court of 
Appeals for Veterans Claims must be handled expeditiously.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
	PANAYOTIS LAMBRAKOPOULOS
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

